Case 1:17-cv-01302-NG-JO Document 75-1 Filed 10/26/18 Page 1 of 9 PagelD #: 1931

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

If you were recruited in the Philippines to work as a

nurseand-emploeyed-as-anurse-by Sentosa Nursing

Recruitment Agency erand employed as a nurse by
Prompt Nursing Employment Agency, LLC, a class
action lawsuit may affect your rights.

A court authorized this notice. This is not a solicitation from a lawyer.

e A lawsuit is pending alleging that Sentosa Nursing Recruitment Agency, Prompt Nursing
Employment Agency, LLC and the following related-nursing homes and individuals violated the
rights of nurses recruited in the Philippines: Benjamin Landa, Bent Philipson, Berish Rubenstein a/k/a
Barry Rubenstein. Frances Luyun. Golden Gate Rehabilitation & Health Care Center LLC. and Spring
Creek Rehabilitation and Nursing Center (the “Sertesa-Defendants”),-violatecthe-+rights-ofaurses-

e The Court has allowed the lawsuit to be a class action on behalf of all nurses who were recruited
by the Serntesa-Defendants in the Philippines and employed by the Sentesa-Defendants in the
United States at any time since December 23, 2008.

e The Court has not decided whether the Sentesa-Defendants did anything wrong. There is no
money available now, and no guarantee there will be. However, your legal rights are affected,
and you have a choice to make now:

 

Stay in this lawsuit. Await the outcome. Give up certain

Do NOTHING nights.

By doing nothing, you keep the possibility of getting money or benefits
that may come from a trial or a settlement. But, you give up any rights to
sue the Sentosa Defendants separately about the same legal claims in this
lawsuit.

 

ASK TOBE Get out of this lawsuit. Get no benefits from it. Keep rights.

If you ask to be excluded and money or benefits are later awarded, you
EXCLUDED won't share in those, But, you keep any rights to sue the Sentesa

Defendants separately about the same legal claims in this lawsuit.

 

 

 

 

e Your options are explained in this notice. To ask to be excluded, you must act before

e Lawyers must prove the claims against the Sentesa Defendants. If money or benefits are

{ 100032}
Case 1:17-cv-01302-NG-JO Document 75-1 Filed 10/26/18 Page 2 of 9 PagelD #: 1932

obtained from one or more of the Sentesa Defendants, you will be notified about how to ask
for a share.

e Any questions? Read on and visit www.SentosaClassAction.com.

{100032}
Case 1:17-cv-01302-NG-JO Document 75-1 Filed 10/26/18 Page 3 of 9 PagelD #: 1933

 

BASIC INFORMATION vccouss csosceamamee ae 4 ieee PAGE 3
1. Why did I get thisnotice?
2. What is this lawsuit about?
3. What is a class action and who is involved?
4. Why is this lawsuit a classaction?

‘THE CLAIMS INTHE LAWSUIT; «isin a ernie os omnes PAGE4
What does the lawsuit complain about?

How do the Sestesa Defendants answer?

Has the Court decided who isright?

What is the Plaintiff asking for?

Is there any money available now?

WOAH

WG IS INTHE CLASS vs ccescsces crenascrmennmasens senescence PAGE 5
10. Am I part of this Class?
11. Which current and former employees are included?
12. Are any nurses who worked for the Seatesa Defendants not included in the Class?
13. I'mstill not sure if lam included.

YOUR RIGHTS AND OPTIONS «ss cciecsnascsaxasnaes & corneormnncas cone PAGE 6
14, What happens if I do nothing at all?
15. Why would I ask to be excluded?
16. How do Lask the Court to exclude me from the Class?

THE LAWYERS REPRESENTING YOU Ag ss: cv sos ovevsecnenaneneswnsen PAGE 7
17. Do Ihave a lawyer in this case?
18. Should I get my ownlawyer?
19. How will the lawyers be paid?

EEE ERAN screcesnsseornnscsonsinanmnameaneanaeendies® tk tndese 1 iad SOCABS HRC PAGE 7
20. How and when will the Court decide who is right?
21. Do Ihave to come to the trial?
22, Will Iget money after the trial?

GETTING MORE INFORMATION... 00 ss00seeasaaesnsenes oo ceneven ss vs PAGE 8
23. Are more details available?

{100032} Questions? Visit www.SentosaClassAction.com
5.
Case 1:17-cv-01302-NG-JO Document 75-1 Filed 10/26/18 Page 4 of 9 PagelD #: 1934

BASIC INFORMATION

 

PAIN ten eeeertinsnnacea

 

The Sentesa Defendants’ records show that you currently work, or previously worked, for one or
more of the Sentesa-Defendants. This notice explains that the Court has allowed, or “certified,” a
class action lawsuit that may affect you. You have legal rights and options that you may exercise.
Judge Nina Gershon of the United States District Court for the Eastern District of New York is
overseeing this class action. The lawsuit is known as Paguirigan v. Prompt Nursing Employment
Agency LLC d/b/a Sentosa Services, et al., No. 1:17 Civ. 1302 (NG) (JO) (E.D.N.Y.).

PPV eh Eb pin er Lit ea

 

This lawsuit is about whether a $25,000 contract termination fee is enforceable or unenforceable,
whether the Sentesa Defendants paid certainFHipine nurses the proper wages, and whether the

Sentosa Defendants pursued legal actions and-professionaldiseipinary_preceedings against some

Fikpine nurses in order to convince all FH#pine nurses to continue working for them.

3 Eta is a class set and who i rs EO cae Cee

 

In a class action lawsuit, one or more people called “Class Representatives” (in this case Rose Ann
Paguirigan) sue on behalf of other people who have similar claims. The people together are a
“Class” or “Class Members.” The nurse who sued—and all the Class Members—are called the
Plaintiffs. The companies and people they sued (in this case the entities and individuals defined
above as “Defendants” Sentesa-Defendants) are called the Defendants. One court resolves the issues
for everyone in the Class—except for those people who choose to exclude themselves from the
Class.

PET Neckiioreireerten cries |

 

The Court decided that this lawsuit can be a class action and move towards a trial because it meets
the requirements of Federal Rule of Civil Procedure 23, which governs class actions in federal courts.
Specifically, the Court found that:

i There are more than 200 Filipino nurses who were recruited in the Philippines and
are or were employed by the Sentesa Defendants;

There are legal questions and facts that are common to each of them;
Rose Ann Paguirigan’s claims are typical of the claims of the rest of the Class;

Ms. Paguirigan, and the lawyers representing the Class will fairly and adequately
represent the Class’ interests;

H The common legal questions and facts are more important than questions that affect
only individuals; and
B This class action will be more efficient than having many individual lawsuits.

More information about why the Court is allowing this lawsuit to be a class action is in the Court’s
Opinion and Order Certifying the Class, which is available at www.SentosaClassAction.com.
{100032} Questions? Visit www.SentosaClassAction.com
-3-
 

Case 1:17-cv-01302-NG-JO Document 75-1 Filed 10/26/18 Page 5 of 9 PagelD #: 1935

THE CLAIMS IN THE LAWSUIT

   

5. What does the lawsuit complain about? '

In the lawsuit, the Plaintiff says that a $25,000 contract termination fee in her employment contract
is not enforceable, and that the Sentesa Defendants used the contract termination fee and legal
actions against some Filipino nurses to convince her and other Filipino nurses to continue working
for the Sentesa-Defendants. The Plaintiff also says that the Sentesa-Defendants paid the prevailing
wage at the time her contract was signed, when they should have paid her a higherhigh prevailing
wage that was in effect when the employeeshe started working. You can read the Plaintiff's Class
Action Complaint at www.SentosaClassAction.com.

 

     

The Sestesa-Defendants deny that they did anything wrong. They say that the $25,000 contract
termination fee is a valid and enforceable liquidated damages clause, that this $25,000 contract
termination fee is less than the actual damages incurred by reason of an early termination of the
contract, that it was appropriate to pay the prevailing wage that was in effect as of the contract
signing dates, and that they never threatened the plaintiff or any other F#ipine nurses. Defendant
Prompt Nursing Employment Agency, LLC (“Prompt”) has also asserted _a counterclaim against the
Plaintiff contending that she breached her employment agreement and that she is liable to Prompt for
damages and for attorneys’ fees incurred by Prompt in enforcing the employment agreement. The
Sentesa Defendants’ Answer to the Complaint is also at the website.

 

TARO ieacesC mi Ch enst i Pon ee

   

The Court has not decided whether the Plaintiff or the Sentesa Defendants are correct. By
establishing the Class and issuing this Notice, the Court is not suggesting that the Plaintiff will win
or lose this case. The Plaintiff must prove her claims._Prompt must prove its counterclaim.

 

8. What is the PETC teeny atte (wa te

The Plaintiff is asking for compensatory and punitive damages. The compensatory damages include
the difference between the prevailing wage at the time a nurse started working and the wages actually
paid, plus interest. The Plaintiff is also seeking a declaration that the $25,000 contract termination fee is
eran and an injunction prohibiting the Sentesa-Defendants from threatening or attempting to
enforce it.

Bea aire nmi me neti) Couto ea

 

No money or benefits are available now because the Court has not yet decided whether the
sentesa-Defendants did anything wrong, and the two sides have not settled the case. There is no

guarantee that money or benefits ever will be obtained. If they are, you will be notified about
how to ask for a share.

{100032} Questions? Visit www.SentosaClassAction.com
-4.
Case 1:17-cv-01302-NG-JO Document 75-1 Filed 10/26/18 Page 6 of 9 PagelD #: 1936

WHO IS IN THE CLASS

You need to decide whether you are affected by this lawsuit.

 

G(r al elas ye this Class?

Judge Gershon decided that all nurses who were recruited by the Sentesa Defendants in the
Philippines and were employed by the Sentosa Defendants in the United States at any time since
December 23, 2008 are Class Members.

   

BRAM re ener ae CR Oe tS 3 employees are included?

All nurses who were recruited by the Sentesa-Defendants in the Philippines and were employed by
the Sentesa-Defendants in the United States at any time since December 23, 2008 are Class
Members. This includes both current and former employees.

     

PNT Raion Dooce has aeemeoee Nrecsruelyeuec attr ou tnt ol ncyne
If you were not recruited in the Philippines, if you did not work as a nurse, or if you stopped working

for the Sentesa Defendants before December 23, 2008, then you are not a Class Member and this
notice does not apply to you.

BEM Gre Mice te ete toltts 2 alse

 

If you are still not sure whether you are included, you can get free help at
www.SentosaClassAction.com, or by calling the lawyers appointed by the Court to represent the
Class in this case, John Howley and Leandro Lachica, at (212) 601-2728. Both lawyers speak
Tagalog and English.

{100032} Questions? Visit www.SentosaClassAction.com
ff.
Case 1:17-cv-01302-NG-JO Document 75-1 Filed 10/26/18 Page 7 of 9 PagelD #: 1937

YOUR RIGHTS AND OPTIONS

You have to decide whether to stay in the Class or ask to be excluded before the trial, and you have
to decide this now.

 

You do not have to do anything now if you want to keep the possibility of getting money or benefits
from this lawsuit. By doing nothing you are staying in the Class. If you stay in and the Plaintiff
obtains money or benefits, either as a result of the trial or a settlement, you will be notified about
how to apply for a share (or how to ask to be excluded from any settlement). Keep in mind that if
you do nothing now, regardless of whether the Plaintiff wins or loses the trial, you will not be able to
sue, or continue to sue_any of ; the Sentesa Defendants—as part of any other lawsuit—about the
same legal claims that are the subject of this lawsuit. You will also be legally bound by all of the
Orders the Court issues and judgments the Court makes in this class action.

 

EMT ieee cls ee

If you already have your own lawsuit against the Sentesa-Defendants and want to continue with it,
you need to ask to be excluded from the Class. If you exclude yourself from the Class—which also
means to remove yourself from the Class, and is sometimes called “opting-out” of the Class— you
will not get any money or benefits from this lawsuit even if the Plaintiff obtains them as a result of a
trial or from any settlement (that may or may not be reached) between the Serntesa-Defendants and
the Plaintiff. However, you may then be able to sue or continue to sue the Sentesa-Defendants for
the same claims. If you exclude yourself, you will not be legally bound by the Court’s judgments in
this class action.

If you start your own lawsuit against the Sentesa-Defendants after you exclude yourself, you will
have to hire and pay your own lawyer for that lawsuit, and you will have to prove your claims. If
you do exclude yourself so you can start or continue your own lawsuit against the Sentesa-
Defendants, you should talk to your own lawyer soon, because your claims may be subject to a
statute of limitations.

16. How do I ask the Court to exclude me from the Class?

   

To ask to be excluded, you must send an “Exclusion Request” in the form of a letter sent by mail,
stating that you want to be excluded from Paguirigan y. Prompt Nursing. Be sure to include your
name and address, and sign the letter. You must mail your Exclusion Request postmarked by

to: The Howley Law Firm P.C., 350 Fifth Avenue, 59" Floor, New York,
New York 10118. You may also get an Exclusion Request form at the website.

{ 100032} Questions? Visit www.SentosaClassAction.com
-6-
Case 1:17-cv-01302-NG-JO Document 75-1 Filed 10/26/18 Page 8 of 9 PagelD #: 1938

THE LAWYERS REPRESENTING YOU

17. Do I have a lawyer in this case? —

 

The Court decided that Attorneys John Howley and Leandro B. Lachica of The Howley Law Firm
P.C. are qualified to represent you and all Class Members. Together the lawyers and their law firm
are called “Class Counsel.” They are experienced in handling similar cases against other
employers. More information about the lawyers, their experience, and their law firm is available at
www.HowleyLawFirm.com.

   

iby Should I era HNO LEN ike es 2 ee

You do not need to hire your own lawyer because Class Counsel is working on your behalf. But, if
you want your own lawyer, you will have to pay that lawyer. For example, you can ask him or her to
appear in Court for you if you want someone other than Class Counsel to speak for you.

19. How will the lawyers be paid?

   

If Class Counsel get money or benefits for the Class, they may ask the Court for fees and expenses.
You will not have to pay these fees and expenses. If the Court grants Class Counsels’ request, the
fees and expenses would be either deducted from any money obtained for the Class (which would
include you) or paid separately by the Sentesa-Defendants.

THE TRIAL

If the case is not settled or resolved by a summary judgment motion, the Court will schedule a trial
to decide who is right in this case.

20. How and when w

 

As long as the case is not resolved by a settlement or a motion, Class Counsel will have to prove the
Plaintiff's claims at a trial. The trial will be scheduled by the Court and will take place at the United
States District Court for the Eastern District of New York, 225 Cadman Plaza East, Brooklyn, NY
11201. During the trial, a Jury or the Judge will hear all of the evidence to help them reach a
decision about whether the Plaintiff or the Sentesa-Defendants are right about the claims in the
lawsuit. There is no guarantee that the Plaintiff will win, or that she will get any money for the Class.

21. Do Ihave to come to the trial?”

 

You do not need to attend the trial_unless you are served with a valid and enforceable subpoena

which compels your attendance. Class Counsel will present the case for the Plaintiff, and the
Sentesa-Defendants will present the defenses. You or your own lawyer are welcome to come at
your own expense.

{100032} Questions? Visit www.SentosaClassAction.com
Fs
Case 1:17-cv-01302-NG-JO Document 75-1 Filed 10/26/18 Page 9 of 9 PagelD #: 1939

Pe bece acm icater eae

   

If the Plaintiff obtains money or benefits as a result of the trial or a settlement, you will be notified
about how to participate. We do not know how long this will take.

GETTING MORE INFORMATION

23. Are more details available?

 

Visit the website, www.SentosaClassAction.com, where you will find the Court’s Order Certifying
the Class, the Complaint that the Plaintiff submitted, the Sentesa-Defendants’ Answer to the
Complaint, as well as an Exclusion Request form. You may also speak to one of the lawyers
appointed to represent the Class by calling (212) 601-2728, or by writing to: The Howley Law Firm
P.C., 350 Fifth Avenue, 59" Floor, New York, New York 10118.

{100032} Questions? Visit www.SentosaClassAction.com
-8-
